Citation Nr: 0947794	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and R. S.





ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision by the Philadelphia, 
Pennsylvania Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In the June 2006 rating 
decision, the RO denied a rating higher than 50 percent for 
PTSD, and denied the Veteran's claim for a TDIU.  The Veteran 
filed a timely appeal of these claims.

In July 2009, the Veteran had a video conference hearing 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  Since the filing of his claim for increase in February 
2006, the Veteran's PTSD has produced increased impairment, 
with some suicidal ideation, very frequent panic attacks and 
extremely low tolerance for stressful circumstances; but 
without disorientation, delusions, hallucinations, or 
persistent danger of hurting self or others.

2.  The Veteran's PTSD makes him unable to secure or follow a 
substantially gainful occupation.




CONCLUSIONS OF LAW

1.  The Veteran's PTSD has met the criteria for a 70 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

2.  The Veteran's disability due to PTSD warrants a TDIU.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that the requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the 
timing or content of VCAA notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In this decision, below, the Board grants a TDIU.  Therefore, 
it is not necessary to discuss VA's duties to notify or 
assist the Veteran in substantiating the TDIU claim.  With 
respect to the PTSD rating claim, the RO provided VCAA notice 
in letters issued in March 2006, December 2006, and May 2008.  
In those letters, the RO informed the Veteran what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA, to 
substantiate a claim for an increased rating.  The March and 
December 2006 letters advised the Veteran to submit evidence 
from medical providers, statements from others who could 
describe their observations of his disability level, and his 
own statements describing the symptoms, frequency, severity 
and additional disablement caused by his disability.  The 
December 2006 and the May 2008 letters also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability and the effect that the 
disability has on his employment.  The notice also provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(VCAA notice in a claim for increased rating need not be 
"veteran specific").  The December 2006 letter also advised 
the Veteran how VA determines disability ratings and 
effective dates.  The case was last adjudicated in April 
2009.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran, 
including service treatment records, post-service treatment 
records, VA examination reports, and the transcript of the 
2009 hearing.

In this case, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran actively participated 
in the claims process by submitting written argument and 
testifying at a hearing.  Thus, the Veteran was provided with 
a meaningful opportunity to participate in the claims 
process, and he has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of the claims on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. 
App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


PTSD Rating and TDIU

The RO granted service connection of the Veteran's PTSD 
effective July 12, 2004, and a 50 percent disability rating 
is in effect from that date.  The Veteran filed the instant 
claim for an increased rating and for a TDIU in February 
2006.  He contends that his service-connected PTSD is severe 
enough to make him unable to work.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The rating schedule provides for evaluating PTSD at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  PTSD is among the disorders 
that are rated under a General Rating Formula for Mental 
Disorders.  Under that formula, the criteria for ratings of 
50 percent or higher are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

38 C.F.R. § 4.130.

One factor for consideration is the Global Assessment of 
Functioning (GAF) Score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flattened affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  While the 
Rating Schedule does indicate that the rating agency must be 
familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. 
§ 4.130 (2004).  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

VA regulations allow for the assignment of a total disability 
rating based on individual unemployability (TDIU) when a 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, and 
the veteran has certain combinations of ratings for service-
connected disabilities.  If there is only one such 
disability, that disability must be ratable at 60 percent or 
more.  38 C.F.R. § 4.16(a).  PTSD is the Veteran's only 
disability for which VA has established service connection.

Even if service-connected disabilities fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a), 
referral to the Director of the VA Compensation and Pension 
Service for extraschedular consideration of a TDIU is 
warranted if the veteran nonetheless is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(b).

In a February 2006, the Veteran filed the claim on appeal, 
reporting that his VA mental health counselor had told him 
that his GAF score had been lowered to 48, and that he should 
be rated higher for his PTSD.  He stated that the severity of 
his condition now made him unable to work.  He also initiated 
a claim for a TDIU.

In a VA psychiatric examination in March 2006, the Veteran 
reported increasing social isolation.  He stated that his 
girlfriend left him several weeks earlier because of his 
inability to connect and his restless sleep.  He indicated 
that he was friends with three men who were with him in 
Vietnam, and that he was otherwise very isolated and aloof.  
He stated that previously he had gone to the YMCA regularly, 
but that he had not gone there in the last two to three 
months.  He indicated that he avoided social interaction with 
people.  The examining psychiatrist observed that the 
Veteran's mood was depressed.  The examiner found that the 
Veteran was oriented, had a short attention span, and did not 
show delusions.  The examiner noted that the Veteran felt 
severe guilt about others dying in Vietnam.  The examiner 
indicated that the Veteran had panic attacks multiple times 
every day.  The Veteran reported passive death wishes.  He 
indicated that religious beliefs kept him from acting on 
those thoughts.  The examiner described the Veteran's PTSD 
symptoms as chronic, severe, and constant.  The examiner 
assigned a GAF score of 50.

In VA psychotherapy in April 2006, the Veteran reported 
frequent passive suicidal ideation.  He indicated that his 
religious beliefs and his consideration for his sister's 
feelings kept him from acting on his suicidal feelings.  In 
August 2006, the treating psychotherapist noted that the 
Veteran remained very hyperarousable and avoidant socially, 
and that he had no interests or significant activities.

In VA psychotherapy in September 2006, the Veteran reported 
having brief dissociative flashbacks involving his 
experiences in Vietnam, including witnessing combat deaths.  
He stated that he never slept through the night.  He 
indicated that his sleep was restless and truncated by 
nightmares, and that his sleep was not restorative, and left 
him tired during the days.  He reported being chronically 
irritable and feeling explosively angry.  He stated that he 
had an exaggerated startle response to any unexpected loud 
noise.  He related being hypervigilant, feeling threatened 
and apprehensive when he was out of his apartment, and 
isolating himself in his apartment as much as possible.  He 
reported that he was detached and estranged from people, and 
that most of his limited contact was with fellow Vietnam 
veterans and with one family member, his sister.  He 
indicated that he had never married, and had no children.  He 
stated that he had suicidal thoughts all the time.  He 
related that he had absolutely given up on having a normal 
social, family, and work life.  The psychologist observed a 
depressed and anxious mood, a constricted and flat affect, 
and poor concentration.  The psychologist assigned a GAF 
score of 45, and provided the following comments:

The veteran is, in my opinion, 
unemployable for gainful employment 
activity.  Neurological mechanisms that 
normally regulate stable mood and arousal 
have degraded to the extent that the 
veteran requires a very low stress 
lifestyle to assist him in maintaining 
stable mood, arousal, and behavior.  At 
this time in his life minor challenges 
often exceed his very modest stress and 
frustration tolerance limits, and elicit 
mental confusion and hyperarousal leading 
to fight or flight behavior.

In a September 2006 statement, the Veteran wrote that his 
stroke was not the reason that he was unemployable.  He 
pointed out that, even before the stroke, his severe PTSD had 
limited his employment capacity to a simple delivery job.  He 
asserted that presently his PTSD made him unable to handle 
any type of employment.

In a VA PTSD examination in December 2006, the Veteran 
reported ongoing psychotherapy and medications for his PTSD.  
He indicated that he had stopped going to group therapy 
because he felt uncomfortable in a group.  He stated that his 
medications helped with his symptoms but made him tired.  He 
reported severe depression, significantly worse recently.  He 
related feelings of hopelessness, helplessness, and 
worthlessness, as well as suicidal ideation.  He indicated 
that he had panic attacks in response to loud noises or 
crowded situations.  He reported that he had contact with his 
sister, who lived in another state.  He stated that he had 
three local friends who were Vietnam veterans, and that he 
occasionally went out to eat with them.

The examining psychologist found that the Veteran was 
oriented.  The examiner described the Veteran's mood as 
anxious, hopeless, depressed, and dysphoric.  The examiner 
concluded that the Veteran had PTSD and recurrent major 
depressive disorder, with suicidal ideation.  The examiner 
assigned a GAF score of 45.

Notes from VA psychotherapy notes in 2007 through 2009 
reflect ongoing severe PTSD, with depression, isolation, 
crying spells, frequent disturbing dreams, and sometimes 
suicidal thoughts.  On VA PTSD examination in March 2009, the 
Veteran indicated that he attended group and individual 
psychotherapy, and that he was on medications to address 
depression and anxiety.  He reported combat-related 
nightmares and problems with sleep.  He indicated that he had 
recurrent episodes of suicidal ideation.  The results of 
psychological testing were consistent with severe PTSD.  The 
examining psychologist concluded that the Veteran had chronic 
PTSD, and recurrent severe major depressive disorder, without 
psychotic features.  The examiner assigned a GAF score of 45.

In the July 2009 video conference hearing, the Veteran 
reported that he was in ongoing VA treatment for his PTSD.  
He stated that had constant intrusive thoughts of his 
experiences in Vietnam, and nightmares every night.  He 
related that he felt very depressed all the time, and had 
suicidal thoughts daily.  He stated that he lived alone, and 
rarely left his apartment.  He indicated that he watched 
movies, and had very little other activity.  He said that he 
did not think that he could ever work again.  Mr. R. S., a 
longtime friend of the Veteran and a fellow Vietnam veteran, 
stated that the Veteran had further reduced his interaction 
with others, and had become even more withdrawn than he was 
before.

Upon review of the evidence, the Board finds that mental 
health examinations and treatment records revealed more 
severe symptoms including suicidal ideation, and panic 
attacks as frequent as multiple times per day.  In September 
2006, the Veteran's VA psychotherapist opined that the 
Veteran's experienced mood instability, hyperarousal, 
intolerance for stress, and confusion to the extent that he 
was unemployable.  Evidence from 2007 to 2009 shows 
continuation of the severe manifestations.  The disability 
picture warrants an increase to a 70 percent rating since the 
filing of his claim for increase in February 2006.  The 
evidence has not shown disorientation, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, or other of the most severe manifestations of mental 
disorder, such as would warrant a 100 percent rating at any 
point during the course of the claim.  While he has reported 
suicidal ideation, the GAF scores assigned by the examiners 
reflect the examiners' belief that such ideations are not of 
such concern as to render the Veteran a danger to himself.

The Veteran also contends that a TDIU is warranted because 
his PTSD produces sufficient impairment to keep him from 
working.  His claim is supported by the evidence, including 
most notably the September 2006 psychotherapist's opinion.  
That psychotherapist and other mental health records have 
indicated that the Veteran's PTSD makes him unable to follow 
a substantially gainful occupation.  The 70 percent rating 
for PTSD as granted by the Board in the present decision, 
meets the rating requirement under 38 C.F.R. § 4.16(a).  The 
record therefore supports, and the Board grants, a TDIU.


ORDER

Entitlement to a 70 percent disability rating for PTSD is 
granted, subject to the laws and regulations controlling the 
disbursement of monetary benefits.

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations controlling 
the disbursement of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


